          Case 1:21-cr-00350-PLF Document 23 Filed 06/29/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )               Case No. 121-CR-350-PLF
                                              )
ANTIONNE DE SHAUN BRODNAX,                    )
                    Defendant                 )
                                              )

              Defendant’s Unopposed Motion to Modify Conditions of Release

       COMES NOW, Antionne De Shaun Brodnax, by counsel and files his unopposed motion

to modify the conditions of release to allow Mr. Brodnax to reside in Dallas, Georgia at the

address provided to pretrial services. Mr. Brodnax states the following in support of this request.

       1. On March 17, 2021, Mr. Broadnax was released by this Court on a personal

           recognizance bond with an order setting conditions for his release. At the time those

           conditions were set Mr. Brodnax was living in the Eastern District of Virginia.

           Therefore, the conditions of release currently require him to notify pretrial services in

           advance of all travel outside the Eastern District of Virginia/Richmond. And the

           Court must approve any travel outside of the continental United States. (ECF 11).

       2. Mr. Brodnax is now requesting that the Court allow him to relocate of Dallas,

           Georgia because his girlfriend is moving there for a work opportunity and she has

           invited Mr. Brodnax to live with her. Mr. Brodnax has supplied the physical address

           as well as the name of his girlfriend to pretrial services.

       3. Counsel has discussed this matter with the Assistant United States Attorney assigned

           to this matter and he has no objection to this request.




                                                  1
          Case 1:21-cr-00350-PLF Document 23 Filed 06/29/21 Page 2 of 3




WHEREFORE, Mr. Brodnax requests this Court grant his unopposed motion to modify the

condition of his release to allow him to change his residence from Richmond, Virginia to Dallas

Georgia and modify the travel conditions to require him to notify pretrial services in advance of

all travel outside of Georgia, leaving all of the existing conditions set on March 17, 2021 in full

force and effect.

                               Respectfully Submitted,
                               ANTIONNE DE SHAUN BRODNAX
                               by:           /s/
                                            Counsel


Mary E. Maguire
Va. Bar No. 42505
Assistant Federal Public Defender
Office of the Federal Public Defender
701 E. Broad St., Ste. 3600
Richmond, VA 23219
(804)565-0860
(804) 648-5033-fax
Mary_Maguire@fd.org




                                                 2
Case 1:21-cr-00350-PLF Document 23 Filed 06/29/21 Page 3 of 3




                              3
